Citation Nr: 1634967	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an upper back and/or neck condition, to include cervical or thoracic arthritis with disc damage.

2.  Entitlement to service connection for migraine headaches, to include as secondary to an upper back and neck condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to May 1993, with subsequent service in the Army National Guard of Missouri.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was previously remanded by the Board, in April 2014, for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay of another remand.  Unfortunately, the RO has not complied with the directives set forth in the April 2014 remand.

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, the April 2014 remand directed the RO, in pertinent part, to obtain a VA medical opinion as to whether any cervical or thoracic spine condition was at least as likely as not related to or had its onset during active service.  The VA medical opinion obtained in June 2014 concluded that the Veteran did not have a cervical or lumbar spine condition that was as likely as not due to military service, as the Veteran's November 2009 x-rays of the cervical and thoracic spine were normal.  However, in rendering this opinion, the examiner failed to consider relevant evidence of record.  Specifically, the record reflects that in April 2010, the Veteran had a C5-C6 anterior discectomy and fusion.  In addition, private medical treatment records from February 2011 discuss the results of a CT scan, which revealed a small C4-C5 osteophyte.  

The examiner's failure to consider these relevant medical records renders the June 2014 opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Given this deficiency, the Board finds that the RO did not substantially comply with the April 2014 remand instructions.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure the RO's compliance on remand.  See Stegall, 11 Vet. App. at 271.  Thus, it is necessary to remand this proceeding to obtain an adequate VA medical opinion.

Additionally, the Board notes that it is unclear whether the Veteran received a copy of the September 2014 supplemental statement of the case, as such document was returned to sender, as "unable to forward."  Thus, on remand, the RO should confirm the Veteran's current mailing address and ensure that a copy of the September 2014 supplemental statement of the case is sent to him at the correct address.  

Finally, the Veteran has also claimed entitlement to service connection for migraine headaches, to include as secondary to an upper back and neck condition.  See 38 C.F.R. § 3.310 (2015).  The Board finds that the claim for service connection for migraine headaches is inextricably intertwined with entitlement to service connection for an upper back and neck condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, consideration of entitlement to service connection for migraine headaches must be deferred pending resolution of the action requested below as to the Veteran's upper back and neck claim.


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify the Veteran's address, and resend to his current address a copy of the September 2014 supplemental statement of the case, and any other documents formerly mailed to a then-incorrect address, update VA systems as appropriate, and document such actions in the claims file.

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, including this remand, the clinician is requested to opine as to whether any cervical and/or thoracic spine condition is at least as likely as not (i.e., 50 percent probability or higher) related to or had its onset during service, to include as a result of the Veteran's March 1992 motor vehicle accident.  

If the clinician finds that any cervical and/or thoracic spine condition is at least as likely as not related to service, then opinions should be obtained as to the following:

(a)  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that migraine headaches were caused by the Veteran's cervical and/or thoracic spine condition; and

(b)  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that migraine headaches were aggravated by the Veteran's cervical and/or thoracic spine condition; and

(c)  If aggravation is found, the clinician must determine the baseline level of severity of the migraine headaches prior to aggravation by the cervical and/or thoracic spine condition.  

The clinician should specifically consider and discuss medical records related to the Veteran's C5-C6 anterior discectomy and fusion in April 2010, and the C4-C5 osteophyte found in February 2011.

Any opinion offered must be supported by a complete and accurate rationale.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




